Citation Nr: 1036184	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  10-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 
1953. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska 
which denied the Veteran's claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence does not show that the 
Veteran's currently diagnosed low back disability is related to 
his military service.


CONCLUSION OF LAW

Entitlement to service connection for a low back disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a low 
back disability.
 
In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in May 2009, prior to the initial adjudication 
of his claim.  In short, the record indicates the Veteran 
received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating this claim.  
The evidence of record includes the Veteran's statements as well 
as VA and private treatment records.  

The Veteran's service treatment records are not associated with 
the claims folder. The Veteran was advised in a January 2, 2008 
letter that his service treatment records were not available and 
have been destroyed in a fire on July 12, 1973. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the Court elaborated on the VA's responsibility to 
obtain a veteran's service treatment records.  The Board finds, 
however, that no useful purpose would be served in remanding this 
matter for more development.  In this case, the RO has attempted 
to locate the Veteran's service treatment records.  The RO 
submitted a request to the National Personnel Records Center 
(NPRC) in November 2007, asking for all available military 
medical records.  In response to the request by the RO, the NPRC 
indicated that the record is fire-related and the requested 
information could not be reconstructed.  Further, the RO 
requested the Veteran to submit any copies of any military 
service treatment records he may have.  The Veteran did not 
submit any copies of service treatment records in response to the 
RO's request.  There is no indication that the service treatment 
records still exist.

The Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See Counts 
v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  VA's efforts to obtain service department 
records shall continue until the records are obtained or unless 
it is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So it 
is in this case.

The Board notes that the Veteran was not provided a VA 
examination and nexus opinion with regard to his claim for a low 
back disability.  Under 38 C.F.R. § 3.159(c)(4) (2009), VA will 
provide a medical examination or opinion if the information and 
evidence of record does not contain sufficient medical evidence 
for VA to make a decision on the claim but:  (1) contains 
competent lay or medical evidence that the claimant has a current 
diagnosed disability, or persistent or recurring symptoms of 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to 
decide this claim, and that further medical examination or 
opinion is not necessary to decide the claim for service 
connection for a low back disability.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, as 
discussed in further detail below, the credible evidence does not 
establish that the Veteran suffered an event, injury, or disease, 
in service resulting in his low back disability.  As set forth 
below, the Board has found the Veteran's allegations concerning 
the alleged in-service injury to be inherently unreliable and not 
credible, providing evidence against his own claim.  The Board 
has considered whether medical opinion reviewing such evidence 
may be able to discern "markers" of a low back injury, but the 
Veteran's unreliable and incredible testimony could not lead to 
any probative evidence by any examiner supporting the claim.  See 
generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a health care professional, is not probative 
without a factual predicate in the record.)  Accordingly, a VA 
examination is not warranted.

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case, there is no 
credible supporting evidence that the Veteran's claimed in-
service disease or injury occurred.

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  In his January 2010 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.

Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

As has been explained earlier, the Veteran's service treatment 
records have been lost in a fire.  The Court has held that in 
cases where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claim has been undertaken with 
this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined 
to apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases].

As detailed above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; (2) 
evidence of in-service incurrence of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See Hickson, 
supra.

With respect to Hickson element (1), an MRI report dated in July 
2002 from J.M., M.D., reveals a diagnosis of displaced disk 
disorder of the lumbar spine.  Additionally, the competent and 
credible evidence of record also shows a diagnosis of a herniated 
disk of L5-S1 with degenerative changes.  See, e.g., a private 
treatment record from J.A., M.D., dated in February 2006.  
Accordingly, Hickson element (1), current disability, is 
satisfied.
Turning to crucial Hickson element (2), in-service incurrence of 
an injury or disease, the Veteran contends that after receiving a 
spinal anesthesia for an appendectomy during service in 1951, he 
incurred constant back pain.  He further stated that he 
aggravated the back injury during service when he twisted his 
upper torso while moving a window air conditioning unit up a 
flight of stairs which required hospitalization for seven days at 
the Lacklund Air Force Base.  See the Veteran's claim for VA 
benefits dated in May 2009.  

As discussed above, the Veteran's medical records are missing.  
Further, the Board notes that the Veteran is competent to attest 
to experiencing such accidents during service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).    

However, the Board finds the Veteran's statements to be lacking 
in probative value and are not credible in light of his entire 
medical history, which indicates no suggestion of treatment for a 
low back injury in-service or for decades thereafter.  The 
earliest document showing a history by the Veteran of sustaining 
a low back injury dating back to service is in May 2009, when he 
filed his claim for VA benefits.    Moreover, although the 
Veteran indicated in the May 2009 statement that he has had back 
pain since the in-service episodes, the earliest treatment or 
diagnosis of a low back disability is in June 2002 when he sought 
treatment from Dr. J.A.  This is nearly five decades after his 
separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  Moreover, the Veteran's initial 
treatment record with Dr. J.A. notes a history of back discomfort 
that started "about a week ago."  There was no reported history 
of back pain dating to service.  The Board finds that this 
reported of history, taking in conjunction with treatment is far 
more probative than the recent more recent assertions from the 
Veteran that his current back problems have persisted since 
service.  

In giving more weight to the history provided during the June 
2002 treatment, the Board observes that lay evidence is competent 
if it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person (e.g. any evidence not requiring that 
the proponent has specialized education, training, or 
experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can 
competently testify about symptoms he experienced in service. 
However, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the 
present case, the Board finds that the Veteran's history of back 
problems since service is not credible in light of both the lack 
of any post service treatment or complaints of back problems 
until June 2002 and the contemporaneous history reported by the 
Veteran at the time that he sought treatment where he reported on 
onset of back discomfort the week prior rather than decades 
earlier during service.  

Further, the Board notes that a VA treatment record dated in 
February 2001 documents the Veteran's report of an appendectomy 
in 1951.  However, he did not mention suffering either the 
inservice low back injury during the operation or being 
hospitalized for a subsequent low back injury.  Moreover, an 
examination of his back conducted at that time revealed no spasm 
or tenderness and normal vertebral alignment.  

Accordingly, the Veteran's recent unsupported and self-serving 
statements concerning in-service low back injuries and treatment 
for such are at odds with the remainder of the record, which is 
devoid any indication that any injury or disease occurred during 
service or for nearly five decades thereafter.  As such, the 
Veteran's statements are lacking credibility and probative value.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

The Board adds that the record does not reflect medical evidence 
showing any manifestations of arthritis of the lumbar spine 
during the one-year presumptive period after separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2009).  On the 
contrary, the first documented complaint or diagnosis of 
degenerative arthritis of the lumbar spine was in June 2002, 
nearly five decades after the Veteran's December 1953 release 
from active duty.  See a private treatment record from Dr. J.A. 
dated in June 2002.

In short, there is no objective indication of an in-service 
disease or injury of the low back.  Hickson element (2) is 
therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss Hickson 
element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a claim 
in the alternative].  There is no competent evidence of record 
that establishes a causal relationship between the Veteran's 
currently diagnosed low back disability and his military service.  
In the absence of in-service disease or injury, it would seem 
that such medical nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including low back 
pain), has presented no clinical evidence of a nexus between his 
low back disability and his military service.  Furthermore, the 
Board has found his statements regarding a history of back 
problems since service is not credible.  Likewise, the Board 
finds that the Veteran as a lay person is not competent to 
associate any of his claimed symptoms to his claimed low back 
injuries during service.  That is, the Veteran is not competent 
to opine on matters such as the etiology of his current low back 
disability.  Such opinion requires specific medical training and 
is beyond the competency of the Veteran or any other lay person.  
In the absence of evidence indicating that the Veteran has the 
medical training to render medical opinions, the Board must find 
that his contention with regard to a medical nexus between his 
low back disability and his military service to be of no 
probative value.  See also 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own claim 
are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had a low back disability continually 
since service.  However, as mentioned above, the first 
postservice evidence of complaint of, or treatment for, a low 
back disability is in June 2002.  See a private treatment report 
from Dr. J.A. dated in June 2002.  This was nearly fifty years 
after the Veteran left service in December 1953.  

To reiterate, while the Veteran is competent to report low back 
pain over the years since service, the Board notes that he also 
stated to Dr. J.A. in June 2002 that he started having back 
discomfort "about a week ago."  Further, a VA treatment record 
dated in February 2001 indicated that an examination of his back 
revealed essentially normal results.  The Board therefore finds 
that the Veteran's current statements regarding a continuity of 
low back pain since service are not credible.  The Veteran's 
statement to Dr. J.A. in June 2002 as well as the February 2001 
VA treatment record contradicts any current assertion that his 
current low back disability was manifested during service.  There 
is no competent medical evidence that the Veteran complained of 
or was treated for a low back disability for many years after his 
separation from service.  See Maxson, supra; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
the claimed condition].  The Board accordingly places no 
probative value on the assertions of the Veteran that there has 
been a continuity of symptomatology dating to service.  
Therefore, continuity of symptomatology after service is not 
demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a low 
back disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a low back disability is 
denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


